PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,647,768
Issue Date: 12 May 2020
Application No. 15/313,741
Filing or 371(c) Date: 23 Nov 2016
For: MULTI-CHAIN POLYPEPTIDE-CONTAINING TRI-SPECIFIC BINDING MOLECULES

:
:
:
:	REDETERMINATION OF
:           PATENT TERM ADJUSTMENT
:
:


This is a response to patentee’s “RESPONSE TO REQUEST FOR INFORMATION” filed May 19, 2021, requesting the Office adjust the patent term adjustment (PTA) from 0 days to at least 164 days.  

The Office has re-determined the PTA to be 3 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History

On May 12, 2020, the patent issued with a PTA determination of 0 days. On July 8, 2020, patentee filed a timely request for redetermination of patent term adjustment seeking 211 days of patent term adjustment. On April 2, 2021, the Office issued a Request for Information to determine if patentee wished for the Office to apply the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) when reviewing patentee’s request for reconsideration of PTA. On May 19, 2021, patentee filed the present response to the request for information, requesting at least 164 days of PTA, and electing, in writing, for the Office to apply the final rule changes when issuing its redetermination on PTA.


Decision

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 0 days based on the following: 

(1)	The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 73 days;
(2)	The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 165 days;
(3)	The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 285 days.

73 days of A Delay + 165 days of B Delay + 0 days of C Delay - 0 days of Overlap - 285 days of Applicant Delay = 0 days.

Patentee disputes the Office’s prior determination of the total of 285 days of applicant delay. Patentee maintains the Office have assessed no more than total of 74 days of applicant delay. Specifically, patentee states, in pertinent part:

Alleged Applicant delay addressed in this petition, which was calculated by the Office based on certain event descriptions coded in PAIR (indicated in parentheses), includes:

(i)  230 days for the period between June 12, 2018 (date restriction requirement response was due) to January 28, 2019 (date “petition to revive” granted);
(ii)  9 days for period between January 28, 2019 (date “petition to revive” granted) to February 6, 2019 (date supplemental response to restriction requirement filed); and
(iii)  21 days for the period between March 12, 2020 (“312 amendment” filed) to April 1, 2020 (response to “312 amendment” mailed).

          Regarding alleged Applicant delay (i) and (ii), the period of 239 days was incorrectly applied in the Patent Term Adjustment calculation. The Office mailed a Restriction Requirement on April 12, 2018, which set a shortened statutory time for response expiring on June 12, 2018. Applicant responded to the Restriction Requirement on July 11,2018, which is within the three-month period allotted for an Office action response without accruing Applicant delay (37 CFR 1.704(b)). The Office mailed a Notice of Non-Compliant Amendment on September 20, 2018, which set a shortened statutory time for response expiring on November 20, 2018. Prior to the expiry of all available extensions of time under 37 CFR 1.136(a), the Office inappropriately issued a Notice of Abandonment on January 18, 2019. After a telephonic interview with Applicant’s representative on January 23, 2019, the Examiner withdrew the abandonment via a sua sponte rescindment on January 28, 2019 (Exhibit A). Given the inappropriate abandonment, Applicant respectfully submits Applicant delay for items (i) and (ii) should total no more than 49 days, according to the extension period between December 20, 2018 to February 6, 2019 

          Regarding alleged Applicant delay (iii), the period of 21 days was incorrectly applied in the Patent Term Adjustment calculation. The submission coded as a 312 amendment was not a 312 amendment. Instead the submission was a timely-filed response to a Notice to File Corrected Application Papers. According to the Final rule published in Federal Register /Vol. 85, No. 116 for Section 1,704(c)(10), the period of adjustment is amended to “exclude ‘an amendment under § 1.312 or other paper expressly requested by the Office’ from the amendments under § 1.312 or other papers filed after a notice of allowance that will result in a reduction of patent term adjustment under § 1,704(c)(10).” Given the response to the Notice to File Corrected Application Papers was expressly requested by the Office in a Notice dated February 18, 2020, the 21 days of Applicant delay was incorrectly applied.

Petition, 05/19/21, pp. 1-2 (emphasis in original)

These changes would result in 164 days of applicant delay. Patentee avers the correct PTA is 164 days (73 days of A Delay + 165 days of B Delay + 0 days of C Delay - 0 day of Overlap - 74 days of Applicant Delay). 

As further discussed below, the Office finds the correct PTA is 3 days (73 days of A Delay + 165 days of B Delay + 0 days of C Delay - 0 days of Overlap – 235 days of Applicant Delay).


“A” Delay
 
Patentee and the Office agree the amount of “A” delay is 73 days.  The “A” delay period includes the following:

73 days under 37 CFR 1.702(a)(1) for the period beginning on January 30, 2018 (day after the date that is fourteen months after the commencement date) and ending April 12, 2018 (date of mailing of the Restriction Requirement)


 “B” Delay
  
Patentee and the Office agree the amount of “B” delay under 37 CFR 1.703(b) is 165 days.  

165 days under 37 CFR 1.702(b) for the period beginning on November 30, 2019 (day after the date that is three years after the commencement date) and ending May 12, 2020 (date the patent issued)


“C” Delay

Patentee and the Office agree the amount of “C” delay under 37 CFR 1.703(e) is 0 days.  


Overlap
 
Patentee and the Office agree the amount of overlap is 0 days.  


Applicant Delay

The Office’s previous determination of 285 days of total applicant delay included the following periods:
	
230 day pursuant to 37 CFR 1.704(c)(3) for the abandonment period from on June 13, 2018, to January 28, 2019.

210 days pursuant to 37 CFR 1.704(7) beginning on July 12, 2018, the day after the date the reply having an omission was filed and ending on February 6, 2019, the date that the reply or other paper correcting the omission was filed. 

Pursuant to 37 CFR 1.704(c), applicant day will result in the reduction of the period set forth in § 1.703 to the extent that the periods are not overlapping.1 The periods of reduction under 37 CFR 1.704(c)(3) of 230 days and 1.704(c)(7) of 210 overlapped by 201 days from July 12, 2018 to January 28, 2019. Therefore, the Office assessed only 9 days under 37 CFR 1.704(c)(7) for the non-overlapping period from January 29, 2019 to February 6, 2019.  

25 days under 37 CFR 1.704(b) beginning on July 16, 2019, the day after the date that is three months after the date of the mailing of the non-final Office action, and ending on August 9, 2019, the date the reply was filed. The period, or shortened statutory period, for reply that is set in the Office action or notice has no effect on the three-month period set forth in this paragraph.2

21 days under 37 CFR 1.704(c)(10) beginning on March 12, 2020, the date of the amendment under § 1.312  was filed after the mailing of the notice of allowance, and 

Patentee does not dispute the assessment of 25 days under 37 CFR 1.704(b). Therefore, the decision focuses on the remaining three periods of reduction for applicant delay, for which patentee disputes.

The Office reconsidered the three periods of reduction for applicant delay in dispute. The Office agrees with applicant to the extent that the application was not abandoned and that the Office expressly requested the submission of the paper on March 12, 2020, after the mailing of the notice of allowance. 

With regard to assessment of 21 days of applicant delay under 37 CFR 1.704(c)(10), the Office concurs that the submission of the paper on March 12, 2020, after the mailing of the notice of allowance, is not considered applicant delay under 37 CFR 1.704(c)(10) pursuant to the final rule. 

Under the final rule changes, the period of reduction of patent term adjustment in § 1.704(c)(10) is now as follows: “the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.” Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR at 36337. Section 1.704(c)(10) is also amended to exclude “an amendment under § 1.312 or other paper expressly requested by the Office” from the amendments under § 1.312 or other papers filed after a notice of allowance that will result in a reduction of patent term adjustment under § 1.704(c)(10). Id. Finally, an amendment under § 1.312 or other paper expressly requested by the USPTO not filed within three months from the date of mailing or transmission of the USPTO communication notifying the applicant of such request will result in a reduction of patent term adjustment under § 1.704(b). Id.

A review of the application history reveals the Office issued a Notice to File Corrected Application Papers on February 18, 2020, expressly requesting correction of informalities in the specification after the mailing of the notice of allowance. On March 12, 2020, applicant filed substitute statement in response within three months of mailing date of the Notice to File Corrected Application Papers. Accordingly, the submission of the substitute specification on March 12, 2020, is excluded from reduction of PTA under 37 CFR 1.704(c)(10). Accordingly, the Office will remove the period of reduction of 21 days under 37 CFR 1.704(c)(10).

With regard to assessment of 230 days of applicant delay under 37 CFR 1.704(c)(3), the Office finds the application was not abandoned. Therefore, no period of reduction of PTA should have been assessed under 37 CFR 1.704(c)(7). Accordingly, the Office will remove the period of reduction of 230 days under 37 CFR 1.704(c)(7). 

As stated above, the Office calculated a period of reduction of 210 days pursuant to 37 CFR 1.704(7), of which the Office only assess patentee 9 days (the number of days the period under 37 CFR 1.704(c)(7) did not overlap with the period under 37 CFR 1.704(c)(3)). The Office find 

MPEP 2732 provides guidance regarding reduction of PTA for the submission of a reply having an omission as follows:

37 CFR 1.704(c)(7) establishes submission of a reply having an omission (e.g., 37 CFR 1.135(c)) as a circumstance that constitutes a failure of an applicant to engage in reasonable efforts to conclude processing or examination of an application. Submitting a reply having an omission requires the Office to issue an action under 37 CFR 1.135(c) and await and process the applicant’s reply to the action under 37 CFR 1.135(c) before the initial reply (as corrected) can be treated on its merits. In addition, 37 CFR 1.704(c)(7) provides that in such a case the period of adjustment set forth in 37 CFR 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the reply having an omission was filed and ending on the date that the reply or other paper correcting the omission was filed. The reference to 37 CFR 1.135(c)  is parenthetical because 37 CFR 1.704(c)(7) is not limited to Office actions under 37 CFR 1.135(c) but applies also when the Office issues any action or notice indicating that a reply has an omission which must be corrected: e.g., (1) a decision on a petition under 37 CFR 1.47  dismissing the petition as lacking an item necessary to grant the petition; or (2) a notice indicating that the computer readable format sequence listing filed in reply to a Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures (PTO-1661) does not comply with 37 CFR 1.821 et seq.

In accordance with 37 CFR 1.704(c)(7), patentee is subject to a reduction of patent term adjustment under 35 U.S.C. 154(b)(2)(C)(ii) and 37 CFR 1.704(c)(7) from the day after the date the reply having an omission was submitted to the date that a reply correcting the omission was filed, regardless of the period for response set in an Office action or notice. Therefore, the period of adjustment will be reduced by 210 days, the number of days beginning on July 12, 2018, the day after the date the reply having an omission was filed, and ending on February 6, 2019, the date the reply or other paper correcting the omission was filed. The Office will removed the period of reduction of 9 days, and enter a period of reduction of 201 days under 37 CFR 1.704(c)(7).

 The Office finds applicant delay is 235 (210 + 25) days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:

73 + 165 + 0 – 0 – 235 = 3 days

Patentee’s Calculation:

73 + 165 + 0 – 0 – 74 = 164 days


Conclusion

Patentee is entitled to PTA of 3 days.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 73 + 165 + 0 – 0 – 235 = 3 days

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 3 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Advisor Attorney
Office of Petitions


Enclosures:  Adjusted PTA Calculation and Draft Certificate of Correction
		




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Circumstance that constitute a failure of applicant to engaged in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in a reduction of the period set forth in § 1.703 to the extent that the periods are not overlapping[.]” 37 CFR 1.704(c).
        2 “The period, or shortened statutory period, for reply that is set in the Office action or notice has no effect on the three-month period set forth in this paragraph.” 37 CFR 1.704(b).